Citation Nr: 0025724	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
chondromalacia patella, status post surgical patellectomy, 
right knee, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran has active duty from March 1975 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1998, the RO denied a claim of 
entitlement to an increased rating for service-connected 
chondromalacia patella, status post surgical patellectomy, 
right knee, evaluated as 20 percent disabling.  In March 
1999, the Board remanded the claim for additional 
development.


REMAND

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
chondromalacia patella, status post surgical patellectomy, 
right knee, is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is seeking an increased 
rating, an assertion of an increase in severity is sufficient 
to render the increased rating claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In a November 1982 rating decision,  the veteran was granted 
service connection for chondromalacia patella, status post 
surgical patellectomy, right knee, evaluated as 10 percent 
disabling.  In September 1994, the RO increased this rating 
to 20 percent.  The veteran subsequently filed a claim for an 
increased rating, and in January 1998, the RO denied his 
claim.  The veteran appealed. 

In March 1999, the Board remanded the claim for additional 
development.  The Board noted that at a December 1998 
videoconference hearing, the veteran reported that he had 
been scheduled for a VA examination of his right knee the 
following week.  The Board noted that this examination report 
was not associated with the claims files, and directed that 
this examination report be obtained.  

Following the Board's remand, the RO obtained records of 
medical treatment from the Wade Park VA Medical Center 
(VAMC), dated between 1998 and 1999.  These records showed 
that the veteran had not, in fact, been scheduled for a VA 
examination in December 1998, and that he had merely been 
scheduled for the orthopedic clinic.  The RO also 
subsequently obtained VA outpatient records dated as recently 
as January 2000, and records from the Cleveland Foot and 
Ankle Clinic.  

A review of the claims files shows that the veteran has not 
been afforded a VA examination of his right knee since he 
filed his claim.  In addition, a review of the VA outpatient 
treatment records and private treatment records which were 
associated with the claims files after the Board's remand 
shows that they almost all involve treatment for nonservice-
connected conditions, and that they contain almost no 
findings pertaining to the veteran's chondromalacia patella, 
status post surgical patellectomy, right knee.  
 
The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 
In this case, the Board finds that the evidence provides an 
insufficient basis upon which to adjudicate the veteran's 
claim, and that a remand is required for the scheduling of a 
VA medical examination.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his service-connected right 
knee condition since January 2000.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination in order to 
determine the extent of disability caused 
by his service-connected chondromalacia 
patella, status post surgical 
patellectomy, right knee.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  It is imperative that the 
physician review and have access to the 
entire claims folder in conjunction with 
the examination.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement in the veteran's right knee, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth in a 
detailed report.

3.  After the development requested has 
been completed, the RO should review the 
record and ensure that any examination 
report added to the record is in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  The RO should then review the 
expanded record and determine whether an 
increased rating for service-connected 
chondromalacia patella, status post 
surgical patellectomy, right knee is 
warranted. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim. 



______________________________
BRUCE KANNEE
Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



